Citation Nr: 1536392	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to a higher initial disability rating for headaches, currently evaluated as 50 percent disabling-to include whether the claim should be referred to the Director, Compensation and Pension Service.

(The issue of entitlement to reimbursement for unauthorized medical expenses will be the subject of a separate decision of the Board; the issue, currently pending at the RO, has been docketed separately and is independent of this decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in June 2009 and in February 2010 that, in pertinent part, denied service connection for a lumbar spine disability and for a cervical spine disability; and granted service connection for headaches evaluated as 50 percent disabling effective January 13, 2009.  The Veteran timely appealed.  

The Board notes that, while the Veteran did not include the claim of a higher initial disability rating for headaches on the timely filed VA Form 9 in May 2012, subsequently the RO issued a supplemental statement of the case in March 2013 that included the claim; and the Veteran's representative also listed the claim on appeal in the filed Form 646 in April 2013, which is accepted in lieu of a VA Form 9.  Hence, the Board accepts the appealed issue and has jurisdiction over it.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

In June 2013, the Veteran testified during a hearing before the undersigned at the RO.

In November 2014, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2015, a Decision Review Officer granted entitlement to a total disability rating based on individual unemployability (TDIU), effective from the date of claim in January 2009.  As the record, to date, reflects no disagreement with the effective date assigned, it appears that VA's grant of a TDIU resolved that matter and it no longer is in appellate status.

The issue of referral for an extraschedular evaluation for service-connected headaches is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's low back strain pre-existed active service; and that the increase, if any, in severity of the low back strain during active service was due to its natural progression, and was transitory.

2.  A cervical spine disability was not present during active service, and is not otherwise related to service, nor is it due to or aggravated by a service-connected disability; and arthritis of the cervical spine was not manifested within one year after discharge from active service.  

3.  Throughout the rating period, the Veteran's headaches have been manifested by very frequent, almost completely prostrating and prolonged attacks, productive of severe economic inadaptability.

4.  The Veteran's service-connected headaches present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Disabilities of the lumbar spine, to include degenerative joint disease, were not incurred or aggravated in service or within the first post-service year.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  A cervical spine disability was not incurred in service and is not secondary to a service-connected disability, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).

3. The criteria for an initial schedular evaluation in excess of 50 percent for headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for referral for an extraschedular evaluation for the Veteran's service-connected headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Through an April 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.

In an April 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Lumbar Spine Disability

In this case, the Veteran contends that disability of the lumbar spine had its onset in active service, or is the result of aggravation of a pre-existing disease or disability in active service.  He testified in June 2013 that he "had no means" to seek medical treatment for low back pain when he was discharged from active service; and that he treated his low back pain with over-the-counter medications.  The Veteran also testified that he did not fall from a horse, as mistakenly reported in his medical records; and he described the injury at work as occurring in June 1992 when a horse pulled a board off the fence, which hit the Veteran across the back and led to his surgery in 1993. The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Here, the Veteran's enlistment examination in December 1973 revealed no defects or disorders.  On a "Report of Medical History" completed by the Veteran at that time, he checked "no" in response to whether he ever had or now had recurrent back pain.  Clinical evaluation of the Veteran's spine was normal at entry.  Thus, the presumption of soundness attaches.

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

Subsequent service treatment records show that the Veteran complained of back pain the month following entry in January 1974; and that he also reported a history of back problems of five years' duration.  Range of motion of the lumbar spine was within normal limits.  The assessment was back strain.  Back exercises were recommended.  He again complained of a painful back later that same month; and reported having the same trouble at ages 12 and 15, when a chiropractor popped three vertebrae back into place.  Examination in January 1974 revealed pain in the lumbar region, and crepitus felt over the lower lumbar region.  The assessment was low back pain.  Records show that the Veteran was referred for further evaluation due to recurrent low back pain.   X-rays taken of the lumbar spine in March 1974 revealed no significant abnormalities.  Chronic strain was noted.  No separation examination is of record.   

There is no competent evidence of arthritis of the lumbar spine in service or within the first post-service year.

Post-service records first show treatment for low back pain nearly two decades later in April 1993.  At that time the Veteran reported that he suffered a ruptured disc from an injury at work, and that he underwent a L4-L5 discectomy on the left side in October 1993.  Records dated in November 1997 show that the Veteran had been working 17 hours a day on a ranch at the time of his injury.

X-rays taken in March 2002 reveal mild degenerative disc changes in the lower lumbar spine with small anterior spurs.  Records dated in April 2010 reflect that the Veteran had problems with his back for many years after an on-the-job injury, which led to additional surgery (lumbar fusion); and that he was on Social Security disability since then, with persistent back pain.

In September 2010, the Veteran underwent re-exploration and discectomy with decompression and arthrodesis at L4-L5, due to recurrent herniated nucleus pulposus at L4-L5 with severe disk derangement at L4-L5.  Records show an assessment of status-post lumbar fusion with weakness and atrophy of the left thigh in January 2014.

In August 2014, a VA physician assessed left lumbar radiculopathy with pain and objective loss of muscle mass; and indicated that this was chronic and from an old work injury, and that the condition had responded pretty well to steroid injection.  In October 2014, another VA physician assessed previous discectomy and fusion with instrumentation at L4-L5, with unchanged grade 1 retrolisthesis.

MRI scans of the lumbar spine, also conducted in October 2014, reveal broad-based disc-osteophyte-complex and mild facet arthritis at L3-L4, resulting in moderate to severe right and moderate left neural foraminal narrowing.  The assessment was spondylosis with chronic radiculopathies on the left, with chronic pain and loss of function.

Following the Board's November 2014 remand, the Veteran underwent a VA examination in February 2015.  The examiner reviewed the Veteran's medical history; and noted reports of back problems both in service and prior to active service, and noted a post-service discectomy in 1993 after a farming accident.  Records reveal that the Veteran initially had therapy and conservative treatment, but then had a fusion with hardware inserted in 2010.  The February 2015 examiner indicated that recent MRI scans revealed post-operative changes of a fusion and associated left hemilaminectomy defect, and indicated that the Veteran complained of a constant ache in his low back.  Following examination, the February 2015 examiner opined that the Veteran's lumbar spine disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  

In support of the opinion, the February 2015 examiner reasoned that it is clear from the records that the Veteran had a pre-existing back condition, once he had some discomfort (strain) noted; and that the condition was noted from about age 12.  The February 2015 examiner also reasoned that the Veteran was discharged from active service after less than six months, and that no further back issues were noted until about 1993-at which time the Veteran was involved in an injury on a ranch with development of a herniated disc.  He underwent surgery and had subsequent problems since then.  The February 2015 examiner explained that the acute injury with disc herniation cannot be related to back instability prior to active service and aggravated by service beyond its natural progression, because the acute injury occurred in a totally different context with abrupt onset and clearly called an industrial injury.  That type of injury can lead to arthritis later, and the February 2015 examiner concurred that the Veteran's back issues were not related to or aggravated by active service.  The February 2015 examiner also found it less likely that the Veteran's time in service either initiated his back problems, or exacerbated his back problems beyond the natural course of the pre-existing conditions.  In essence, aggravation was not demonstrated in active service or within the first post-service year. 

The Board finds the Veteran's testimony to be consistent with the evidence of record, and indicative of a finding of a pre-existing low back strain.
 
In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he suffered low back pain.  This is further corroborated by the February 2015 VA examiner's current diagnosis of degenerative joint disease of the thoracolumbar spine. 

Here, the February 2015 examiner is persuasive and gives a reasoned discussion for the opinion of a pre-existing low back strain; and that the overall evidence clearly and unmistakably shows that although such pre-existing low back strain may have increased in severity in service, any such increase was due to a natural progression of the disorder.  Here, the February 2015 examiner's finding of no aggravation is based on service treatment records showing no further low back issues during active service; and no reported low back problems for nearly two decades post-service. The absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet App 453 (1999).  
Upon review of the record, the Board finds that there is credible evidence that the Veteran experienced symptoms of the pre-existing low back strain in service.  However, the Board further finds that the evidence shows that the symptoms were temporary and due to the natural progression of the disability.  Specifically, service treatment records reflect X-ray findings of no significant abnormality of the lumbar spine in March 1974, shortly before the Veteran's discharge from active service; and records reveal no findings of arthritis of the lumbar spine within the first post-service year.  The February 2015 examiner reviewed the record and found that, medically speaking, there was no evidence of aggravation of a chronic lumbar strain in active service beyond the normal progression, as a result of the Veteran's brief period of active service.  Significantly, any increase in symptoms, as reported by the Veteran and treated with over-the-counter medications, was transitory and represented no more than the natural progression of the disability.  The post-service records support these findings.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the Veteran's lay statements of ongoing pain during active service are contradicted by his reported history at induction; and his reports of ongoing pain post-service, while credible, are outweighed by the February 2015 examiner's findings of acute injury post-service with abrupt onset in 1993 after a farming accident.  The Board finds such evidence, made contemporaneous to service and/or made by a health care specialist, to be more probative than lay statements made long after the Veteran's discharge. 

B.  Cervical Spine Disability

The Veteran contends that service connection for a cervical spine disability is warranted on the basis that he was treated for neck pain in active service; and has asserted that the cervical spine disability is secondary to his lumbar spine disability.  

Service treatment records show a subjective history of "shooting pains down both arms" with quick turning of head in December 1973.  X-rays taken of the cervical spine at the time revealed no significant abnormalities.  No separation examination is of record.

There is no competent evidence of arthritis of the cervical spine in service or within the first post-service year.

Post-service records include X-rays taken three decades later in January 2004 that revealed mild cervical muscle spasm.  MRI scans conducted of the cervical spine in September 2004 were normal, and minor neural foraminal stenosis on the left at C6-C7 was revealed in March 2005.  X-rays taken in February 2009 showed findings of minimal focal degenerative disc disease at C3-C4 and at C5-C6.  In April 2009, the Veteran reported that he had a lump in his left neck for at least the past ten years, which had not changed much; and that the lump was sore when touched, and tended to wax and wane in tenderness.  The assessment then was left-sided neck pain.  MRI scans conducted in April 2010 revealed multiple areas of disk space narrowing, neural foraminal narrowing, and disk bulging from C3 to C7 and also at T2-T3; and mild curvature to the right in the mid-to-lower cervical spine.

In June 2013, the Veteran testified that he wore a hardhat, or a hard helmet, in active service that was so heavy and kept bouncing, which caused headaches and bothered his neck.  He testified that the pain would "just run right down this whole side," and that was the start of his neck problems.  The Veteran also testified that he did not have a motor vehicle accident in 1987, as mistakenly noted in August 2006 treatment records.  Again, he testified that he treated his neck pain with over-the-counter medications.

In this case, the record reflects that the Veteran was first diagnosed with a cervical spine disability many years after his discharge from active service.  Although the disability has persisted, the Veteran is nevertheless not entitled to direct service connection for a cervical spine disability because there is no competent evidence linking his current disability to any disease or injury in active service.  Here again, a disability of the cervical spine was not found in active service.  Nor was there evidence of arthritis of the cervical spine within the first post-service year.

Specifically, following the Board's November 2014 remand, the Veteran underwent a VA examination in February 2015.  The examiner reviewed the Veteran's medical history; and noted the one episode of shooting pains down both arms in active service, and also noted evidence of neck issues starting up about twenty years post-service.  Following examination in February 2015, the VA examiner diagnosed degenerative joint disease of the cervical spine; and opined that the Veteran's cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

In support of the opinion, the February 2015 examiner reasoned that it was not medically consistent that a transient episode in 1973 or 1974 would lead to decades of no problems and essentially normal MRI scans in 2006, and present with apparent changes decades later.  The February 2015 examiner explained that symptoms would have been persistent, and they were not; and that current issues were more likely due to lifestyle and injuries suffered post-service, and to normal aging changes.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that the current cervical spine disability is in any way related to active service.
  
Here, the Veteran asserts that his cervical spine disability is secondary to his lumbar spine disability or to his service-connected headaches.

The Board notes that service connection has not been established for disabilities of the lumbar spine.  Hence, secondary service connection is not applicable in this regard.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

VA records show longstanding moderately severe cervical spondylosis and degenerative disc disease with primarily left C4-C6 cervical radiculopathy in November 2014.

The Veteran underwent a VA examination in February 2015 for purposes of determining whether the Veteran's cervical spine disability was proximately due to or the result of, or aggravated by a service-connected disability.  The examiner reviewed the Veteran's medical history, and noted neck issues as starting about 20 years after discharge; and that the Veteran currently had a "dull hard tough pain in the left neck area," and that injections did not help.  Following examination, the diagnosis was degenerative joint disease of the cervical spine.

The February 2015 examiner also opined that none of the Veteran's service-connected disabilities is a trigger or aggravates the neck problems.  In support of the opinion, the February 2015 examiner reasoned that headaches do not lead to physical changes in the musculoskeletal system; and that a soft tissue lipoma that was removed also does not impact the cervical spine.

The Board finds the February 2015 examination report to be persuasive in finding that current disability of the cervical spine is less likely due to or aggravated by a service-connected disability.  The VA examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and the service-connected disabilities.  The evidence does not show that a cervical spine disability was present in service.  There is no basis for finding that a service-connected disability aggravated any nonservice-connected disability.  Hence, the Board finds that the opinion in the February 2015 VA examination report is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his cervical spine disability was caused by or had worsened due to a service-connected disability, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying disability, or to identify that a disability such as degenerative joint disease of the cervical spine is related to service or due to or aggravated by his service-connected disabilities.  In essence, the Board finds that the Veteran's lay contentions cannot support an award of service connection for this claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a cervical spine disability, to include as secondary to service-connected headaches or left occipital scar from lipoma excision.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Initial Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of headache pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Service connection has been established for headaches.  The RO evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraine.

Pursuant to Diagnostic Code 8100, a maximum 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks of migraine headaches that are productive of severe economic inadaptability.

The report of an April 2009 VA examination reflects that the Veteran's time served on active duty was shortened because soon after entry he developed severe headaches and had a cyst removed from the left occipital area of his brain.  The Veteran reported having a severe prostrating headache every week or two since removal of the cyst.  The headaches occurred at night and day, and were often preceded by blurred vision and a feeling of tightness in the posterior cervical area.  The Veteran took medication, which reportedly made the headache tolerable.  His headaches were accompanied by nausea and occasional vomiting.  Following examination, the diagnosis was severe prostrating headaches occurring every week or two which have not changed in frequency, duration, or severity since removal of the left occipital brain cyst.

In February 2010, the Veteran reported a severe prostrating headache every week or two, which had remained unchanged for many years.  Records show that the Veteran presented to the Emergency Room in October 2010, due to a persistent, severe headache in the middle of the night.  In November 2010, the Veteran's treating physician referred the Veteran to a neurologist for complaints of severe headaches and very unusual MRI findings with multiple frontal lobe lesions.  The physician described the headaches as incapacitating, and as pre-dating the Veteran's lumbar surgeries.  In March 2012, a Doctor of Optometry also noted that the Veteran's headaches were quite debilitating.

In June 2013, the Veteran testified that he had migraine headaches about two times each week, and that he took medication for treatment.  The Board finds the Veteran's testimony to be credible. 

During a February 2015 VA examination, the Veteran was diagnosed with migraine headaches.  Current symptoms included pulsating or throbbing head pain, localized pain to one side of head, nausea, vomiting, sensitivity to light and sound, changes in vision, and worsened balance.  His typical headache pain lasted more than two days.  He described prostrating attacks of at least once every month for the last several months, and indicated that his very prostrating and prolonged attacks of migraine and headache pain were productive of severe economic inadaptability.  Following examination, the February 2015 examiner noted that the Veteran described prostrating headaches that occurred weekly; and opined that the prostrating headaches essentially made him unemployable because he would not be reliable at all.

More recent records, dated in March 2015, show that the Veteran continued to have severe headaches.

In this case, the overall evidence reflects that the Veteran's headaches have been very frequent and completely prostrating and prolonged throughout the rating period.  There is also evidence of severe economic impact.  One physician has described the Veteran's headaches as incapacitating.  These symptoms meet the criteria for no more than the currently assigned 50 percent maximum disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this case, the Veteran is already receiving the maximum schedular rating for the service-connected headaches.  The Board finds that no other diagnostic code for a higher rating is applicable.  Thus, the weight of the evidence is against a higher, initial schedular rating for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability at issue is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

Given findings of incapacitating headaches in November 2010, and current findings that the Veteran's headaches render him unemployable, marked interference with employment has been demonstrated.  Based on the evidence above, including the Veteran's June 2013 testimony, it is clear that such referral is warranted.

In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  Instead, the Board finds that this matter should be submitted to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, as directed in the remand below, for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability, to include as secondary to headaches or to left occipital scar from lipoma excision, is denied.

An initial schedular evaluation in excess of 50 percent for the Veteran's headaches is denied.


REMAND

An extra-schedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence presents such an exceptional or unusual disability picture and thus that the RO should forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating for the Veteran's service-connected headaches.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake any necessary development, which must specifically include forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating for the Veteran's service-connected headaches. 

2.  Then, the RO should reconsider the Veteran's claim.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be issued and the Veteran and his representative should be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


